Per curiam.
This matter is before the Court on Constance L. Thomas’ Petition for Voluntary Surrender of License in which she admits that she pled guilty to five misdemeanors in the Superior Court of Gwinnett County and, as a condition of her plea, agreed to surrender her license to practice law. Thomas also admits that the offenses to which she pled guilty (four counts of theft by taking and one count of criminal trespass) are misdemeanors involving moral turpitude where the underlying conduct relates to her fitness to practice law in violation of Rule 8.4 (a) (3) of Bar Rule 4-102 (d), the maximum penalty for which is disbarment. The State Bar recommends that the Court accept the petition as being in the best interests of the Bar and the public.
Having reviewed the record we agree that surrender of Thomas’ law license, which is tantamount to disbarment, is the appropriate sanction. Accordingly, we accept the petition and hereby order that the name of Constance L. Thomas be removed from the rolls of persons authorized to practice law in the State of Georgia. Thomas is reminded of her duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.